DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s request for continued examination filed 9/8/2022.
Claims 1-10, 12-21, 23, and 25-32 are pending.
Claims 1-4, 7, 9, 12-15, 18, 20, 23, 25, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam (US Patent 10,178,147) of record, in view of Wei et al. (US Patent 9,282,145) of record, further in view of Pierce et al. (US Patent Pub 2013/0230292).
Claims 8, 10, 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam (US Patent 10,178,147) of record, in view of Wei et al. (US Patent 9,282,145) of record and Pierce et al. (US Patent Pub 2013/0230292), further in view of Greenberg et al. (US Patent 9,582,154) of record.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kolam (US Patent 10,178,147) of record, in view of Wei et al. (US Patent 9,282,145) of record, and Pierce et al. (US Patent Pub 2013/0230292), further in view of Greenberg et al. (US Patent 9,582,154) of record.
Claims 5, 6, 16, 17, 26, and 29 are objected to for containing allowable subject matter.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 12-14, 18, 20, 23, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam (US Patent 10,178,147) of record, in view of Wei et al. (US Patent 9,282,145) (Wei) of record.
In regards to claim 1, Kolam discloses a system comprising:
a.	a user device (Kolam at col. 5, lines 7-14); and
b.	client software running on the user device (Kolam at col. 10, lines 21-28)1, wherein the client software performs operations comprising:
	i.	sending a content request to a server (Kolam at col. 6, lines 11-15)2;
	ii.	while (a) a network stack on the user device is receiving fragments from a plurality of fragments that together form a response to the content request from the server and (b) before the network receives a last fragment in the plurality of fragments (Kolam at col. 6, lines 22-25; col. 8, lines 40-43)3:
(1)	incrementally obtaining multiple fragments of the plurality of fragments of the response from a transport layer of the network stack (Kolam at col. 8, lines 57-67; col. 9, lines 1-7)4, wherein the response includes content items and metadata describing the content items (Kolam at col. 17, lines 42-47)5, the metadata identifies, for each of the content items, a location at which the content item is placed into a display buffer, the location at which the content item is placed into the display buffer corresponds to a position where the content item will be displayed on a display (Kolam at col. 18, lines 18-21; col. 19, lines 63-65)6, and each content item is renderable and defined by one or more data objects (Kolam at col. 6, lines col. 11, lines 20-26)7;

iii.	incrementally rendering, into the display buffer, the content items in the fragments as the fragments are obtained from the transport layer (Kolam at col. 9, lines 25-27; col. 16, lines 50-50-53; col. 19, lines 63-65)8, including placing the content items in the display buffer at the location identified by the metadata (Kolam at col. 17, lines 42-47; col. 18, lines 14-21)9, the display buffer being a data structure in a memory of the user device (Kolam at col. 19, lines 65-67; col. 20, lines 1-4)10; and
iv.	displaying all or a part of the display buffer on the display of the user device.  Kolam at col. 8, lines 40-43.11
Kolam does not expressly disclose the client software is of a social messaging platform and the content request is sent to a server implements the social messaging platform.
Wei discloses providing the client with web content, which includes the use of social media plug-ins.  Wei at col. 19, lines 30-33.  This is interpreted to mean that the server provides a social media platform with which the social media plug-in interacts.  The plug-in is interpreted as client software of the social messaging platform.
Kolam and Wei are analogous art because they are both directed to the same field of endeavor of a client/server system for fragmented content request and provisioning.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam by adding the feature of the client software is of a social messaging platform and the content request is sent to a server implements the social messaging platform, as disclosed by Wei.
The motivation for doing so would have been because Kolam discloses requesting web content.  Wei discloses content, which include web pages, which may include social media plug-ins.  Wei at col. 19, lines 30-33.  Therefore, social media platforms serve web based content, which are disclosed as being requested and provisioned by both Kolam and Wei.
Kolam in view of Wei does not expressly disclose wherein the metadata is received in an initial fragment of the response and includes a total count of content items in the response.
Pierce discloses a system and method for creating media and storing it on a server and requesting the media content by a client device.  The client requesting media content from the server receives the media content in a sequence of sequential fragments, wherein the fragments contain the content and metadata.  The metadata includes information, such as a fragment number and the total number of fragments in the media content.  Pierce at paras. 0044-0045.
Kolam, Wei, and Pierce are analogous art because they are all directed to the same field of endeavor of fragmented content provisioning.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam in view of Wei by adding the feature of wherein the metadata is received in an initial fragment of the response and includes a total count of content items in the response, as disclosed by Pierce.
The motivation for doing so would have been to allow content to be received in fragments, which requires smaller data throughput, and also allows the fragments to be received in any order for the same media content because it can be organized using the metadata, once received.  Pierce at paras. 0051, 0057.

In regards to claim 2, Kolam in view of Wei and Pierce discloses the system of claim 1, wherein the client software is a stand-alone app or JavaScript program running in a web browser installed on the user device.  Kolam at col. 6, lines 6-8.
In regards to claim 3, Kolam in view of Wei and Pierce discloses the system of claim 1, wherein the metadata describing the content items includes, for each content item, a sequence identifier that specifies the location in the display buffer of the content item relative to other content items in the response and relative to content items in responses previously rendered in the display buffer.  Kolam at col. 17, lines 42-47; col. 18, lines 18-21, 27-30.12  Pierce at paras. 0045.13
In regards to claim 4, Kolam in view of Wei and Pierce discloses the system of claim 3, wherein the sequence identifier for each content item corresponds to a time the content item was created on another system relative to other content items.  Pierce at Fig. 13A.14

In regards to claim 7, Kolam in view of Wei and Pierce discloses the system of claim 1, wherein incrementally rendering the content items in the fragments as the fragments are received comprises:
a.	determining that a first fragment includes only an initial portion of a particular content item (Kolam at col. 8, lines 57-67);
b.	receiving a second fragment that includes the rest of the particular content item (Kolam at col. 8, lines 57-67);
c.	assembling the initial portion and the rest of the particular content item (Kolam at col. 8, lines 57-67); and
d.	rendering the assembled content item in the display buffer.  Kolam at col. 8, lines 57-67.15

In regards to claim 9, Kolam in view of Wei and Pierce discloses the system of claim 1, wherein each of the fragments of the response comprises one or more transport layer segments provided by a transport layer protocol to the client software.  Wei at col. 13, lines 17-22.16

In regards to claim 12, Kolam discloses a method performed by client software running on a user device (Kolam at col. 10, lines 21-28)17, the method comprising:
a.	sending a content request to a server comprising one or more computers and one or more storage devices  (Kolam at Fig. 1-104; col. 2, lines 63-65; col. 6, lines 11-15; col. 17, lines 61-63)18;
b.	while (a) a network stack on the user device is receiving fragments from a plurality of fragments that together form a response to the content request from the server and (b) before the network stack receives a last fragment in the plurality of fragments (Kolam at col. 6, lines 22-25; col. 8, lines 40-43)19:
i.	incrementally obtaining multiple fragments of the plurality of fragments of the response from a transport layer of the network stack (Kolam at col. 8, lines 57-67; col. 9, lines 1-7)20, wherein the response includes content items and metadata describing the content items (Kolam at col. 17, lines 42-47)21, the metadata identifies, for each of the content items, a location at which the content item is placed into a display buffer, the location at which the content item is placed into the display buffer corresponds to a position where the content item will be displayed on a display (Kolam at col. 18, lines 18-21; col. 19, lines 63-65)22, and each content item is renderable and defined by one or more data objects (Kolam at col. 6, lines col. 11, lines 20-26)23;
c.	incrementally rendering, into a display buffer, the content items in the fragments as the fragments are obtained from the transport layer (Kolam at col. 9, lines 25-27; col. 16, lines 50-50-53; col. 19, lines 63-65)24, including placing the content items in the display buffer at the location identified by the metadata (Kolam at col. 17, lines 42-47; col. 18, lines 14-21)25, the display buffer being a data structure in a memory of the user device (Kolam at col. 19, lines 65-67; col. 20, lines 1-4)26; and
d.	displaying all or a part of the display buffer on the display of the user device.  Kolam at col. 8, lines 40-43.27 
Kolam does not expressly disclose the server implements a social messaging platform and the client software is of the social messaging platform.
Wei discloses providing the client with web content, which includes the use of social media plug-ins.  Wei at col. 19, lines 30-33.  This is interpreted to mean that the server provides a social media platform with which the social media plug-in interacts.  The plug-in is interpreted as client software of the social messaging platform.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam by adding the feature of the server implements a social messaging platform and the client software is of the social messaging platform, as disclosed by Wei.
The motivation for doing so would have been because Kolam discloses requesting web content.  Wei discloses content, which include web pages, which may include social media plug-ins.  Wei at col. 19, lines 30-33.  Therefore, social media platforms serve web based content, which are disclosed as being requested and provisioned by both Kolam and Wei.
Kolam in view of Wei does not expressly disclose wherein the metadata is received in an initial fragment of the response and includes a total count of content items in the response.
Pierce discloses a system and method for creating media and storing it on a server and requesting the media content by a client device.  The client requesting media content from the server receives the media content in a sequence of sequential fragments, wherein the fragments contain the content and metadata.  The metadata includes information, such as a fragment number and the total number of fragments in the media content.  Pierce at paras. 0044-0045.
Kolam, Wei, and Pierce are analogous art because they are all directed to the same field of endeavor of fragmented content provisioning.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam in view of Wei by adding the feature of wherein the metadata is received in an initial fragment of the response and includes a total count of content items in the response, as disclosed by Pierce.
The motivation for doing so would have been to allow content to be received in fragments, which requires smaller data throughput, and also allows the fragments to be received in any order for the same media content because it can be organized using the metadata, once received.  Pierce at paras. 0051, 0057.

Claims 13-15, 18, and 20 are essentially the same as claims 2-5, 7, and 9, respectively, in the form of a method.  Therefore they are rejected for at least the same reasons.

Claim 23 is essentially the same as claim 12 in the form of a one or more non-transitory computer readable storage media storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations (Kolam at col. 1, lines 50-58).  Therefore, it is rejected for the same reasons.

In regards to claim 25, Kolam in view of Wei discloses the one or more non-transitory computer readable storage media of claim 23, wherein the metadata describing the content items includes, for each content item, a sequence identifier that specifies a place in the display buffer of the content item relative to other content items in the response and relative to content items in responses previously rendered in the display buffer (Kolam at col. 17, lines 42-47; col. 18, lines 18-21, 27-30)28, wherein the sequence identifier for each content item corresponds to a time the content item was created on another system relative to other content items.  Pierce at Fig. 13A.29

In regards to claim 30, Kolam in view of Wei and Pierce discloses the system of claim 1, comprising a server comprising one or more computers and one or more storage devices.  Kolam at Fig. 1.
In regards to claim 31, Kolam in view of Wei and Pierce discloses the system of claim 1, wherein the transport layer implements one or more protocols that provide host to host communication services for applications including the client software.  (Kolam at col. 2, lines 25-28)30

In regards to claim 32, Kolam discloses a method performed by client software running on a user device, the method comprising:
a.	sending a content request to a server comprising one or more computers and one or more storage devices (Kolam at col. 6, lines 11-15)31;
b.	while a) a network stack on the user device is receiving fragments from a plurality of fragments that together form a response to the content request from the server and b) before the network stack receives a last fragment in the plurality of fragments (Kolam at col. 6, lines 22-25; col. 8, lines 40-43)32:
i.	incrementally obtaining, by the client software running on the user device and from a transport layer of the network stack on the user device, multiple fragments of the plurality of fragments of the response (Kolam at col. 8, lines 57-67; col. 9, lines 1-7)33, wherein:
(1)	the transport layer implements one or more protocols that provide host to host communication services for applications including the client software (Kolam at col. 2, lines 25-28)34,
(2)	the response includes content items and metadata describing the content items (Kolam at col. 17, lines 42-47)35,
(3)	the metadata identifies, for each of the content items, a location at which the content item is placed into a display buffer (Kolam at col. 18, lines 18-21; col. 19, lines 63-65),
(4)	the location at which the content item is placed into the display buffer corresponds to a position where the content item will be displayed on a display (Kolam at col. 18, lines 18-21; col. 19, lines 63-65)36, and
(5)	each content item is renderable and defined by one or more data objects (Kolam at col. 6, lines col. 11, lines 20-26)37;
c.	incrementally rendering, into a display buffer, the content items in the fragments as the fragments are obtained from the transport layer, including placing the content items in the display buffer at the location identified by the metadata, the display buffer being a data structure in a memory of the user device (Kolam at col. 9, lines 25-27; col. 16, lines 50-50-53; col. 19, lines 63-65)38; and
d.	displaying all or a part of the display buffer on the display of the user device.  Kolam at col. 8, lines 40-43.39
Kolam does not expressly disclose the client software is of a social messaging platform and the content request is sent to a server that implements the social messaging platform.
Wei discloses providing the client with web content, which includes the use of social media plug-ins.  Wei at col. 19, lines 30-33.  This is interpreted to mean that the server provides a social media platform with which the social media plug-in interacts.  The plug-in is interpreted as client software of the social messaging platform.
Kolam and Wei are analogous art because they are both directed to the same field of endeavor of a client/server system for fragmented content request and provisioning.
At a time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam by adding the feature of the client software is of a social messaging platform and the content request is sent to a server that implements the social messaging platform, as disclosed by Wei.
The motivation for doing so would have been because Kolam discloses requesting web content.  Wei discloses content, which include web pages, which may include social media plug-ins.  Wei at col. 19, lines 30-33.  Therefore, social media platforms serve web based content, which are disclosed as being requested and provisioned by both Kolam and Wei.
Kolam in view of Wei does not expressly disclose wherein the metadata is received in an initial fragment of the response and includes a total count of content items in the response.
Pierce discloses a system and method for creating media and storing it on a server and requesting the media content by a client device.  The client requesting media content from the server receives the media content in a sequence of sequential fragments, wherein the fragments contain the content and metadata.  The metadata includes information, such as a fragment number and the total number of fragments in the media content.  Pierce at paras. 0044-0045.
Kolam, Wei, and Pierce are analogous art because they are all directed to the same field of endeavor of fragmented content provisioning.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam in view of Wei by adding the feature of wherein the metadata is received in an initial fragment of the response and includes a total count of content items in the response, as disclosed by Pierce.
The motivation for doing so would have been to allow content to be received in fragments, which requires smaller data throughput, and also allows the fragments to be received in any order for the same media content because it can be organized using the metadata, once received.  Pierce at paras. 0051, 0057.

Claims 8, 10, 19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kolam (US Patent 10,178,147) in view of Wei et al. (US Patent 9,282,145) (Wei) and Pierce et al. (US Patent Pub 2013/0230291) (Pierce), further in view of Greenberg et al. (US Patent 9,582,154) (Greenberg).
In regards to claim 8, Kolam in view of Wei and Pierce discloses the system of claim 7, wherein the one or more data objects are JSON objects (Kolam at col. 11, lines 20-26), but does not expressly disclose wherein incrementally rendering the content items in the fragments as the fragments are received, comprises, for each content item:
a.	identifying the beginning of a JSON object defining the content item; and
b.	identifying the end of the JSON object defining the content item.
Greenberg discloses a system and method for integrating wrapped packages of cards into social media feeds and for integrating social media feeds into wraps.  Greenberg at abstract.  The cards disclosed in Greenberg is a content item or fragment of a content item (Greenberg at col. 7, lines 9-15).  Greenberg discloses a wrap package that is defined by JSON data objects.  The wrap package includes all the cards and now they are defined to be rendered.  Greenberg at col. 54, lines 42-46, 60-62; col. 58, lines 10-15.  Greenberg discloses JSON can be used to define the wrap packages for rendering.  Greenberg at col. 18, lines 60-65.
Kolam, Wei, Pierce, and Greenberg are analogous art because they are all directed to the same field of endeavor of requesting and receiving content items from a server.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam in view of Wei and Pierce by adding the features of wherein incrementally rendering the content items in the fragments as the fragments are received, comprises, for each content item, identifying the beginning of a JSON object defining the content item, and identifying the end of the JSON object defining the content item, as disclosed by Greenberg.  JSON is a popular data interchange format with a particular syntax that is recognized by software capable of recognizing the format, such as web browsers.  As discussed above, Kolam and Wei disclose web browsers, which would be capable of recognizing JSON objects and reading their contents.  Thus, they would be able to identify the beginning and end of the JSON object that defines a card or wrap package, as disclosed by Greenberg.
The motivation for doing so would have been because JSON provides a popular and lightweight data interchange format that can be used to describe a package of content data.  Greenberg at col. 18, lines 62-65.

In regards to claim 10, Kolam in view of Wei and Pierce discloses the system of claim 1, but does not expressly disclose wherein, in each fragment in the plurality of fragments, data necessary to render each content item in the fragment is contained in one or more data objects defining content items previously received as part of the response.
Greenberg discloses a system and method for integrating wrapped packages of cards into social media feeds and for integrating social media feeds into wraps.  Greenberg at abstract.  The cards disclosed in Greenberg is a content item (Greenberg at col. 7, lines 9-15).  Greenberg discloses a wrap package that is defined by JSON data objects.  The wrap package includes all the cards and now they are defined to be rendered (i.e., data necessary to render each content item in the in the fragment contained in one or more data objects defining the content items).  Greenberg at col. 54, lines 42-46, 60-62; col. 58, lines 10-15.
Kolam, Wei, Pierce, and Greenberg are analogous art because they are all directed to the same field of endeavor of requesting and receiving content items from a server.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam in view of Wei and Pierce by adding the features of wherein, in each fragment in the plurality of fragments, data necessary to render each content item in the fragment is contained in one or more data objects defining content items previously received as part of the response, as disclosed by Greenberg.
The motivation for doing so would have been because wraps separate content from their presentation, which makes them lightweight and easy to download and distribute over relatively low bandwidths.  Greenberg at col. 8, lines 24-29.

Claims 19 and 21 are essentially the same as claims 8 and 10, respectively, in the form of a method.  Therefore, they are rejected for at least the same reasons.

In regards to claim 27, Kolam in view of Wei and Pierce discloses the one or more non-transitory computer readable storage media of claim 23, wherein incrementally rendering the content items in the fragments as the fragments are received comprises:
a.	determining that a first fragment includes only an initial portion of a particular content item (Kolam at col. 8, lines 57-67); 
b.	receiving a second fragment that includes the rest of the particular content item (Kolam at col. 8, lines 57-67);
c.	assembling the initial portion of the rest of the particular content item (Kolam at col. 8, lines 57-67); and
d.	rendering the assembled content item in the display buffer.  Kolam at col. 8, lines 57-67.40
Kolam in view of Wei and Pierce further discloses wherein the one or more data objects are JSON objects (Kolam at col. 11, lines 20-26), but does not expressly disclose wherein incrementally rendering the content items in the fragments as the fragments are received, comprises, for each content item: (a) identifying the beginning of a JSON object defining the content item; and (b) identifying the end of the JSON object defining the content item.
Greenberg discloses a system and method for integrating wrapped packages of cards into social media feeds and for integrating social media feeds into wraps.  Greenberg at abstract.  The cards disclosed in Greenberg is a content item or fragment of a content item (Greenberg at col. 7, lines 9-15).  Greenberg discloses a wrap package that is defined by JSON data objects.  The wrap package includes all the cards and now they are defined to be rendered.  Greenberg at col. 54, lines 42-46, 60-62; col. 58, lines 10-15.  Greenberg discloses JSON can be used to define the wrap packages for rendering.  Greenberg at col. 18, lines 60-65.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam in view of Wei and Pierce by adding the features of wherein incrementally rendering the content items in the fragments as the fragments are received, comprises, for each content item, identifying the beginning of a JSON object defining the content item, and identifying the end of the JSON object defining the content item, as disclosed by Greenberg.  JSON is a popular data interchange format with a particular syntax that is recognized by software capable of recognizing the format, such as web browsers.  As discussed above, both Kolam and Wei disclose web browsers, which would be capable of recognizing JSON objects and reading their contents.  Thus, they would be able to identify the beginning and end of the JSON object that defines a card or wrap package, as disclosed by Greenberg.
The motivation for doing so would have been because JSON provides a popular and lightweight data interchange format that can be used to describe a package of content data.  Greenberg at col. 18, lines 62-65.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kolam (US Patent 10,178,147) in view of Wei et al. (US Patent 9,282,145) (Wei) and Pierce et al. (US Patent Pub 2013/0230292) (Pierce), further in view of Greenberg et al. (US Patent 9,582,154) (Greenberg).
In regards to claim 28, Kolam in view of Wei and Pierce discloses the one or more non-transitory computer readable storage media of claim 25, but does not expressly disclose wherein, in each fragment in the plurality of fragments, data necessary to render each content item in the fragment is contained in one or more data objects defining content items previously received as part of the response.
Greenberg discloses a system and method for integrating wrapped packages of cards into social media feeds and for integrating social media feeds into wraps.  Greenberg at abstract.  The cards disclosed in Greenberg is a content item (Greenberg at col. 7, lines 9-15).  Greenberg discloses a wrap package that is defined by JSON data objects.  The wrap package includes all the cards and now they are defined to be rendered (i.e., data necessary to render each content item in the in the fragment contained in one or more data objects defining the content items).  Greenberg at col. 54, lines 42-46, 60-62; col. 58, lines 10-15.
Kolam, Wei, Pierce, and Greenberg are analogous art because they are all directed to the same field of endeavor of requesting and receiving content items from a server.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kolam in view of Wei and Pierce by adding the features of wherein, in each fragment in the plurality of fragments, data necessary to render each content item in the fragment is contained in one or more data objects defining content items previously received as part of the response, as disclosed by Greenberg.
The motivation for doing so would have been because wraps separate content from their presentation, which makes them lightweight and easy to download and distribute over relatively low bandwidths.  Greenberg at col. 8, lines 24-29.

Allowable Subject Matter
Claims 5, 6, 16, 17, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Amendment
Claim Objections
Applicant’s amendment to claim 12 to address the minor informalities is acknowledged.  Consequently, the objection of claim 12 is withdrawn.

Rejection of Claims 12-21, 23, and 25-28 under 35 U.S.C 112(b)
Applicant’s amendment to claims 12-21, 23, and 25-28 is acknowledged.  The amendments address the issues raised in the prior Office action.  Consequently, the rejection to claims 12-21, 23, and 25-28 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-3, 7, 9, 12-14, 18, 20, 23, and 30-32 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-3, 7, 9, 12-14, 18, 20, 23, and 30-32 under 35 U.S.C. 103, have been fully considered but they are persuasive in that Kolam in view of Wei does not expressly disclose “the metadata is received in an initial fragment of the response and includes a total count of content items in the response”. However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  
The new grounds of rejection rely on Pierce, which discloses a system and method with the feature of a client requesting and receiving media content in fragments, wherein the fragments include metadata including a fragment number and a total number of fragments in the media content including the fragment.  
It is also noted that claim 23 does not include the aforementioned limitation and remains rejected under the previous grounds of rejection.  Moreover, Applicant does not present additional arguments in regards to the rejection of claim 23 specific to the recited limitations.
Consequently, the rejection to claims 1-4, 7, 9, 12-15, 18, 20, 23, and 25 under 35 U.S.C. 103 is maintained.

Rejection of claims 4, 8, 10, 15, 19, 21, 25, 27, and 28 under 35 U.S.C. 103
Applicant does not present additional arguments in regards to the rejections to claims 4, 8, 10, 15, 19, 21, 25, 27, and 28 under 35 U.S.C. 103.  Consequently, the rejection to claims 4, 8, 10, 15, 19, 21, 25, 27, and 28 under 35 U.S.C. 103 is maintained for at least the same reasons explained above with regards to their respective base claims.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Zang et al. (US Patent Pub 2012/0246279) discloses a system and method for delivering multimedia content for playback through a network.
Hannuksela (US Patent Pub 2009/0055417) discloses a system and method for segmented metadata and indexes for streamed multimedia data.
Phillips et al. (US Patent Pub 2014/0123159) discloses a system and method for providing content on demand.
Sze et al. (US Patent Pub 2009/0089448) discloses a system and method for progressive image downloads.
Gordon et al. (US Patent Pub 2013/0080579) discloses a system and method for dynamically executed services for streaming media.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





/ALEX GOFMAN/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A web browser is interpreted as client software running on the user device.
        2 A request for web content is made by the client through the web browser running on the client.
        3 Fragments containing content are received as the content is incrementally rendered and displayed.  Therefore, it is interpreted that the obtaining of fragments and rendering is happening while the user is receiving fragments from the server.
        4 Content is segmented into a plurality of segments (i.e., fragments) before being sent to the user device.  The fragments make up the content.
        5 The requested web content is profiled and the content and its profile information is sent to the user via segments or portions.
        6 The profile information (i.e., metadata) identifies the priority order (i.e., a location at which the content item is placed into a display buffer) for each resource to be loaded into the cache (i.e., display buffer).  
        7 The content is rendered by the client and also includes mapping data (i.e., defines the content), which can be encoded as a JSON object (i.e., defined by one or more data objects).
        8 The browser cache is interpreted as a display buffer because it is used to render web content prior to being displayed to the client.
        9 The profile information (i.e., metadata) indicates the priority order of the provided web content to be rendered/presented (i.e., placing the content items in the display buffer in an order determined by the metadata).
        10 Browser cache is preloaded with content items (i.e., content items are rendered) and stored.  Since the cache is a memory that stores data to be retrieved at a later time, it is interpreted as a data structure, which allows such specified retrieval to occur.
        11 The web browser can display all or part of the received content as it is being rendered.
        12 The profile information (i.e., metadata) indicates an order for resources (i.e., content items) in the response (i.e., relative to other content items in the response) and how the resources (i.e., content items) should be cached (i.e., relative to content items in responses previously rendered in the display buffer). 
        13 Pierce discloses each fragment as a fragment number (i.e., sequence identifier).  Alternatively, a creation time can be interpreted as a sequence identifier.
        14 The media_fragments block in the lower left side includes an attribute called pa_creation time, which is interpreted as a “time the content item was created…”.  
        15 An image is divided into segments, which is recognized as being one content item (i.e., the image) when combined.  The client receives the segments of the image and renders them based on their priority order to achieve the original image (i.e., assembling the initial portion and the rest of the particular content item to render the assembled content item in the display buffer).
        16 Wei discloses connections are established using a variety of communication protocols, including TCP (i.e., transport layer protocol).  Therefore, it is interpreted that the portions/fragments comprise transport layer segments provided by the corresponding communication protocol (i.e., provided by the transport layer protocol to the client software).
        17 A web browser is interpreted as client software running on the user device.
        18 A request for web content is made by the client through the web browser running on the client.
        19 Fragments containing content are received as the content is incrementally rendered and displayed.  Therefore, it is interpreted that the obtaining of fragments and rendering is happening while the user is receiving fragments from the server.
        20 Content is segmented into a plurality of segments (i.e., fragments) before being sent to the user device.  The fragments make up the content.
        21 The requested web content is profiled and the content and its profile information is sent to the user via segments or portions.
        22 The profile information (i.e., metadata) identifies the priority order (i.e., a location at which the content item is placed into a display buffer) for each resource to be loaded into the cache (i.e., display buffer).  
        23 The content is rendered by the client and also includes mapping data (i.e., defines the content), which can be encoded as a JSON object (i.e., defined by one or more data objects).
        24 The browser cache is interpreted as a display buffer because it is used to render web content prior to being displayed to the client.
        25 The profile information (i.e., metadata) indicates the priority order of the provided web content to be rendered/presented (i.e., placing the content items in the display buffer in an order determined by the metadata).
        26 Browser cache is preloaded with content items (i.e., content items are rendered) and stored.  Since the cache is a memory that stores data to be retrieved at a later time, it is interpreted as a data structure, which allows such specified retrieval to occur.
        27 The web browser can display all or part of the received content as it is being rendered.
        28 The profile information (i.e., metadata) indicates an order for resources (i.e., content items) in the response (i.e., relative to other content items in the response) and how the resources (i.e., content items) should be cached (i.e., relative to content items in responses previously rendered in the display buffer). 
        29 The media_fragments block in the lower left side includes an attribute called pa_creation time, which is interpreted as a “time the content item was created…”.  
        30 Kolam discloses IP protocol, which is typically TCP/IP for web based applications.  Therefore, the transport layer would be TCP.
        31 A request for web content is made by the client through the web browser running on the client.
        32 Fragments containing content are received as the content is incrementally rendered and displayed.  Therefore, it is interpreted that the obtaining of fragments and rendering is happening while the user is receiving fragments from the server.
        33 Content is segmented into a plurality of segments (i.e., fragments) before being sent to the user device.  The fragments make up the content.
        34 Kolam discloses IP protocol, which is typically TCP/IP for web based applications.  Therefore, the transport layer would be TCP.
        35 The requested web content is profiled and the content and its profile information is sent to the user via segments or portions.
        36 The profile information (i.e., metadata) identifies the priority order (i.e., a location at which the content item is placed into a display buffer) for each resource to be loaded into the cache (i.e., display buffer).  
        37 The content is rendered by the client and also includes mapping data (i.e., defines the content), which can be encoded as a JSON object (i.e., defined by one or more data objects).
        38 The browser cache is interpreted as a display buffer because it is used to render web content prior to being displayed to the client.
        39 The web browser can display all or part of the received content as it is being rendered.
        40 An image is divided into segments, which is recognized as being one content item (i.e., the image) when combined.  The client receives the segments of the image and renders them based on their priority order to achieve the original image (i.e., assembling the initial portion and the rest of the particular content item to render the assembled content item in the display buffer).